Citation Nr: 1223805	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold injury to the right foot, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for cold injury residuals of the left foot, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1948 to March 1952.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in June 2012.  A transcript of his hearing has been associated with 
the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Cold injury residuals of the bilateral feet are manifested by pain, numbness, and cold sensitivity, as well as nail abnormalities and color changes; amputations of the toes or squamous cell carcinoma are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in of 30 percent for cold injury residuals of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2011). 

2.  The criteria for an evaluation in of 30 percent for cold injury residuals of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2010 discussed the evidence necessary to support a claim for increase.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned.  A VA examination has been conducted.  The Board notes that the examiner did not review the claims file in conjunction with this examination; however, the Board has determined that the private treatment records associated with the claims file provide an adequate basis upon which to grant the maximum evaluation under the applicable diagnostic criteria and as such any inadequacy in the VA examination has not resulted in prejudice to the Veteran.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2011). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that staged ratings are warranted as discussed below. 

Service connection is currently in effect for cold injury residuals of the bilateral feet.  Service connection was awarded by rating decision of December 2007.  The RO assigned a 20 percent evaluation for each foot.  In July 2010 the Veteran submitted the instant claim for increase.

In a March 2007 statement, the Veteran's chiropractor indicated that the Veteran had been his patient since approximately 1960.  He noted that the Veteran used a hot water bottle every night to control his symptoms.

On VA examination in November 2010 the examiner noted that the claims file was not available.  The Veteran's history was reviewed.  He reported cold sensitization, hyperhidrosis, parasthesias, occasional numbness, chronic pain, joint stiffness, edema, redness on exposure to cold, skin thinning, sleep disturbance, and a chronic cold feeling.  The examiner noted that skin color was normal on physical examination and that there was no evidence of edema.  The skin was smooth, and the Veteran's feet were warm and moist.  There was no evidence of ulceration.  All toenails were present.  There was no evidence of vascular insufficiency.  

In September 2010 the Veteran's private podiatrist noted that the Veteran had been seen in his office on a periodic basis since 1999.  He indicated that the Veteran had areas of numbness and paresthesia of both feet as well as diminished light touch and proprioception.  He noted that the Veteran had consistent rubor of the digits and forefoot bilaterally and had clinically mycotic toenails with dystrophic changes.  He noted that his findings were consistent with previous cold related injury.  

In February 2011 the Veteran's private internist stated that the Veteran had been his patient for 11 years.  He noted that the Veteran had consistent findings of erythema and rubor of the toes and forefoot bilaterally.  He also noted that the Veteran had clinically mycotic toenails.  He indicated that the Veteran had symptoms of pain and numbness that worsened during colder weather.

At his hearing, the Veteran indicated that he had tingling and burning associated with his cold injury residuals.  He also described cold spots and indicated that he used a hot water bottle to warm his feet at night.  He noted that there were color changes in his feet, and that sometimes they would turn from red to blue or gray.  He stated that his all of his toenails were brittle and that it was difficult to cut them.

In a May 2012 letter, the Veteran's podiatrist reiterated that the Veteran had persistent rubor of the forefoot and digits bilaterally as well as clinically mycotic toenails, and noted that those findings were associated with cold related injury.

The Veteran's cold injury residuals are evaluated pursuant to 38 C.F.R. § 4.104 , Diagnostic Code 7122, which provides a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

Upon review of the record, the Board has determined that an evaluation of 30 percent is warranted for each foot.  Although the VA examiner did not identify color changes, the Veteran's private podiatrist and private internist, both of whom have treated the Veteran for more than 10 years, stated that the Veteran  had consistent rubor of the toes and forefoot bilaterally.  Moreover, the private podiatrist has identified mycotic toenails as well as numbness.  Because the Veteran has pain and numbness as well as nail abnormalities and color changes, a 30 percent evaluation is assignable for the residuals of his cold injury.

A rating in excess of 30 percent is not warranted, however.  The 30 percent rating assigned herein is the maximum rating available under DC 7122; thus, a higher rating is not available under that diagnostic code.  The Board has considered whether the evidence warrants separate compensable evaluations for amputation of the toes or squamous cell carcinoma.  See 38 C.F.R. § 4.104, Notes (1) and (2).   However, the evidence does not show, nor has the Veteran asserted that he currently has such conditions secondary to his cold weather exposure.  While the Veteran currently has peripheral neuropathy of the lower extremities, a separate compensable evaluation is already in effect for this neuropathy.  The Board has also considered whether a higher rating is available under alternate rating criteria, but based on the lack of evidence of loss of use or foot deformity associated with the Veteran's cold injury, the Board finds a higher rating is not warranted under an alternative rating code.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cold injury residuals.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to a 30 percent evaluation for residuals of cold injury to the right foot is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 30 percent evaluation for residuals of cold injury to the left foot is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


